Fourth Court of Appeals
                               San Antonio, Texas
                                      June 25, 2018

                                   No. 04-17-00438-CR

                                   Arthur WHITLEY,
                                       Appellant

                                            v.

                                  The STATE of Texas,
                                        Appellee

                From the 187th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2015CR8583
                    The Honorable Laura Lee Parker, Judge Presiding


                                     ORDER

      The Appellant’s Unopposed Motion for Extension of Time to File Motion for Panel and
En Banc Rehearing is GRANTED. Time is extended until July 6, 2018.



                                                 _________________________________
                                                 Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 25th day of June, 2018.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court